ITEMID: 001-122766
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: ÇAKIR AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Guido Raimondi;Helen Keller;Nebojša Vučinić;Peer Lorenzen
TEXT: A list of the applicants is set out in the Appendix. Additionally, the case and decision numbers of the impugned proceedings appear in the Appendix.
On various dates, the applicants initiated actions before the civil courts or proceedings were brought against them before the civil or criminal courts. The procedures lasted several years.
A description of the relevant domestic law may be found in Müdür Turgut and Others ((dec.), no 4860/09, §§ 19-26, 26 March 2013).
